                Case 7:12-cv-06421-KMK Document 263-8 Filed 07/02/21 Page 1 of 6
                                                                                                     Dawn Bronson
                                                                                                           3/24/2021

 1             UNITED STATES DISTRICT COURT              1 APPEARANCES (All appearing remotely):
 2             SOUTHERN DISTRICT OF NEW YORK             2
 3 ----------------------------------
 4 SECURITIES AND EXCHANGE                               3 For the Plaintiff:
                                               )
   COMMISSION,                          )                4
 5                             )                         5       UNITED STATES SECURITIES AND EXCHANGE COMMISSION
               Plaintiff,         )
 6                             ) Case No.:               6       BY: MAUREEN PEYTON KING, ESQUIRE
          v.                    ) 12-CV-6421-KMK         7           CHRISTOPHER J. DUNNIGAN, ESQUIRE
 7                             )                         8       New York Regional Office
   EDWARD BRONSON, et al.,                   )
 8                             )                         9       200 Vesey Street
               Defendants.            )                 10       Suite 400
 9                             )                        11       New York, New York 10281-1022
   ----------------------------------
10                                                      12       Telephone: 212.336.0111
11                                                      13       Email:     kingmp@sec.gov
12                REMOTE DEPOSITION OF                  14                dunnigancj@sec.gov
13                   DAWN BRONSON
                                                        15
14             Wednesday, March 24, 2021
15                                                      16 For the Defendants:
16                                                      17
17
18                                                      18        PAUL A. RACHMUTH, ESQUIRE
19                                                      19        66 North Village Avenue
20                                                      20        Rockville Centre, New York 11570
21
22                                                      21        Telephone: 516.330.0170
23                                                      22        E-Mail: paul@paresq.com
   Reported by:                                         23
24 BRIDGET LOMBARDOZZI,
                                                        24
   CSR, RMR, CRR, CLR
25 Job No. 210324BLO                                    25

                              1                                                                3

 1              UNITED STATES DISTRICT COURT              1               INDEX
 2              SOUTHERN DISTRICT OF NEW YORK             2 WITNESS                         EXAMINATION
 3 ----------------------------------
 4 SECURITIES AND EXCHANGE
                                                          3 DAWN BRONSON
                                               )
   COMMISSION,                          )                 4   BY MS. KING                      8
 5                             )                          5
                Plaintiff,        )                       6
 6                             ) Case No.:                7
           v.                   ) 12-CV-6421-KMK          8               EXHIBITS
 7                             )
   EDWARD BRONSON, et al.,                   )
                                                          9 SEC
 8                             )                            NUMBER              DESCRIPTION           PAGE
                Defendants.           )                  10
 9                             )                         11 Exhibit G V2IP Escrow Account            52
   ----------------------------------                    12          Ledger 11/16/16 - 4/19/16
10
11
                                                         13          SEC-RACHMUTHP-E-0004948-49
12                                                       14
13            Deposition of DAWN BRONSON taken           15 Exhibit J Statement of Financial       87
14 remotely on behalf of Plaintiff, commencing at        16          Condition as of 2/12/21
15 11:56 a.m. and ending at 2:47 p.m., EST, on           17          NO BATES, 11 pages
16 Wednesday, March 24, 2021, before Bridget             18
17 Lombardozzi, CCR, RMR, CRR, CLR, and Notary
18 Public of the States of New York and New Jersey,
                                                         19 Exhibit K Statement of Financial        107
19 pursuant to notice.                                   20          Condition as of 3/30/20
20                                                       21          SEC-BronsonE-E-0000001-11
21                                                       22
22                                                       23 Exhibit M Wire Full Transaction Report     63
23                                                       24          Bank Details
24
25
                                                         25          NO BATES, 31 pages

                              2                                                                4

                                           GRADILLAS COURT REPORTERS
                                                  (424) 239-2800                                           4
              Case 7:12-cv-06421-KMK Document 263-8 Filed 07/02/21 Page 2 of 6
                                                                                              Dawn Bronson
                                                                                                    3/24/2021

 1   do it. You know, I'm going to try. I have the       1   give -- you know, if he goes to the bank and he
 2   salt. It's a saltwater pool. So I'm going to        2   has a little cash and I'm running out with the
 3   give it a shot and we'll see. Hopefully when we     3   kids and I have no cash on me, he will give me
 4   take off the cover, it's not that bad.              4   $100 or $200, like that, and then not take it
 5      Q. Okay. Are there any expenses for your         5   back when I try to pay him. That sort of thing.
 6   children other than what we've already              6      Q. Understood.
 7   discussed?                                          7          And do you -- in terms of, like, when
 8      A. Any expenses for them?                        8   you run out, you mentioned cash. Do you also
 9      Q. Yeah. Video games --                          9   use debit or credit cards?
10      A. Video games --                               10      A. No, we don't -- I don't have any -- we
11           (Indiscernible cross talk; reporter        11   have any credit cards.
12   requests one speaker.)                             12      Q. Okay.
13      Q. Sorry.                                       13      A. Debit cards, yes. I use my debit
14      A. Sorry. Video games, yes. Yes. They           14   card. I never use cash. I actually use the
15   buy video games. My youngest, with Apple, he --    15   debit card for everything.
16   I don't know what they do. He must have bought     16      Q. Okay. What bank do you use? What
17   a subscription and hit it once, twice. So I        17   bank is your debit card from?
18   recently, you know, took control over that and I   18      A. Wells Fargo.
19   had to cancel the card because I couldn't figure   19      Q. Okay. Any others?
20   out whose cloud it was on, so I just canceled      20      A. Yes, I do. I have another bank
21   the credit card. It was easier to do that than     21   account, I keep a small amount of money in
22   to go through all their iClouds and figure out     22   there, that I had opened so that the kids would
23   who subscribed to all those, you know, videos or   23   use that account for their gaming, which never
24   whatever it is they do. I don't really know        24   happened. That is -- who is that with? Not
25   much about their video game.                       25   Wells Fargo. Webster. I'm sorry. Webster.

                         25                                                      27

 1       Q. Got it.                                      1       Q. Got it.
 2       A. I don't love it.                             2          And is that essentially what that
 3       Q. Understood.                                  3   account is for?
 4           Do you pay any expenses for any other       4       A. That's what -- yeah. I keep $400,
 5   family member?                                      5   $500 in there a month, yes. And I'll use it if
 6       A. Any other -- my dad lives with us,           6   I'm out if I need to, yeah.
 7   yes. So it's -- you know, if he needs               7       Q. Okay. And do you use any entity
 8   something, I'll write a check for his insurance,    8   accounts to pay your expenses?
 9   his life insurance stuff that he has. That's        9       A. The business debit cards? Is that the
10   really it. I mean, if he needs it, if I'm out      10   question?
11   at the store, you know, and he has a list. I       11       Q. Yes.
12   buy his groceries and I don't take money for       12       A. Yes. If I'm out and I -- yes.
13   him, but he does the same when he goes to the      13       Q. Okay. So you have personal Wells
14   store. So, yeah.                                   14   Fargo and a Webster account. And then what
15       Q. Okay. Does he also contribute               15   businesses do you have accounts for that you use
16   financially to your household?                     16   for personal expenses?
17       A. He does. I mean, he doesn't -- he           17       A. V2IP was used in the past for, you
18   doesn't pay rent. He doesn't give us money for     18   know -- not so much -- yeah, I guess so. If I
19   food, but when we needed money, he would, yes.     19   had it on me, I would use it for personal.
20   Absolutely. He doesn't have a lot, so he would     20   Staples. I'd use it at Staples. I'd use it at
21   help out as much as he can. That's about it.       21   FedEx, you know, when we ship. Things like
22       Q. But, like, does he -- for example,          22   that.
23   like, monthly, does he contribute monthly to the   23       Q. Okay. Do you use any other entity
24   household or is it just sort of ad hoc?            24   accounts for your household expenses?
25       A. No, it's not monthly, but he'll             25       A. No, just the ones -- I use V2IP. I

                         26                                                      28

                                     GRADILLAS COURT REPORTERS
                                            (424) 239-2800
              Case 7:12-cv-06421-KMK Document 263-8 Filed 07/02/21 Page 3 of 6
                                                                                          Dawn Bronson
                                                                                                3/24/2021

 1   use my personal. And I'll use Top Knot if --     1       A. I don't remember. Yeah, I don't
 2   you know, if I have that card on me.             2   remember.
 3        Q. Okay. Top Knot, Inc. or Top Knot USA     3       Q. Okay. Do you still get statements for
 4   or both?                                         4   that account?
 5        A. Top Knot, Inc., yeah. I don't think      5       A. No.
 6   there's -- yeah. There's one account.            6       Q. When did you stop getting statements
 7        Q. Okay.                                    7   for the Scottsdale Capital account?
 8        A. Yeah.                                    8       A. You know, I don't know. I don't know
 9        Q. Okay. And approximately how much do      9   the date.
10   you -- how much of your personal expenses are   10       Q. Okay. Do you know the year?
11   paid for through V2IP and Top Knot?             11       A. 2016. I would say it was 2016, yeah.
12        A. Oh, gosh. Off the top of my head -- I   12       Q. Okay. Let's talk about your -- I'm
13   don't know that off the top of my head.         13   going to shift gears for a minute.
14        Q. Okay. Can you estimate? I mean, is      14          Can you tell me the highest level of
15   it, you know, $1,000 a month? $10,000 a more?   15   education you've achieved?
16   $30,000 a month?                                16       A. I graduated from high school.
17        A. Yeah, no, it's not that high. I don't   17       Q. Okay.
18   want to say something and it's not the right    18       A. That's it.
19   number.                                         19       Q. When and where?
20              MR. RACHMUTH: Don't guess if you     20       A. I graduated -- gosh -- Franklin K.
21        don't know.                                21   Lane High School in --
22        A. I don't know. Yes, I don't know.        22       Q. You can estimate. That's fine.
23        Q. Okay. Do you have any other financial   23       A. Oh, my goodness. 19 -- that's
24   accounts? So securities accounts or any other   24   terrible. 1993 I think or '90. I can't even
25   accounts?                                       25   believe that I don't remember that. Yes, around

                        29                                                    31

 1      A. No, I don't.                               1   there.
 2      Q. Okay. Do any -- does V2IP or Top Knot      2       Q. Is early '90s fair?
 3   have any securities accounts?                    3       A. Yeah, that's perfect. Yes.
 4      A. Not that I know of.                        4       Q. Okay. And that's fine. As long as
 5      Q. Okay. Did V2IP ever have a Scottsdale      5   you're comfortable with it, that's fine with me.
 6   Capital account?                                 6       A. Yes.
 7      A. They did, yes. Yes.                        7       Q. Okay. Okay. And have you taken any
 8      Q. Okay. Does V2IP still have a               8   other courses or --
 9   Scottsdale Capital account?                      9       A. Yes, I have. I have taken courses. I
10      A. I don't know that. Not that I know        10   did -- I took an 18-month course. It was like
11   of. I don't think so.                           11   a -- I guess you would call it like a
12      Q. Okay. When is the last time you were      12   secretarial school for computers and PowerPoint.
13   aware that there was a Scottsdale Capital       13   Sorry about that. And that was -- let me think
14   account for V2IP?                               14   of the year. '97? 1997? '98?
15      A. It was in 2016.                           15       Q. Okay. Can you list for me the names
16      Q. Okay. And did you have access to the      16   of all of your entities?
17   Scottsdale trading account?                     17       A. All of my entities?
18      A. I did, yes, during 2016, part of 2016.    18       Q. Yes.
19      Q. Did anyone else have access to the        19       A. V -- Baby China Products, V2IP. Top
20   Scottsdale trading account for V2IP in 2016?    20   Knot was set up. Ed did all the -- I don't know
21      A. It was just me in 2016.                   21   if he did them or he had the attorney do them,
22      Q. Okay. Did you close the account?          22   but that's all of them.
23      A. I did not close the account, no. I        23       Q. Okay. I'm sorry, when you say "he,"
24   don't know if the account was ever closed.      24   who do you mean?
25      Q. Okay.                                     25       A. Let me just help you out. One second.

                        30                                                    32

                                   GRADILLAS COURT REPORTERS
                                          (424) 239-2800
              Case 7:12-cv-06421-KMK Document 263-8 Filed 07/02/21 Page 4 of 6
                                                                                            Dawn Bronson
                                                                                                  3/24/2021

 1      Q. Sure. Sure. Take your time.                  1   only other entity that was in my name was -- I
 2      A. Sorry about that.                            2   had a gym, a small group training facility, in
 3      Q. Not at all. That's fine.                     3   2009. That was probably in my -- I believe it
 4      A. I'm sorry. Can you repeat that?              4   was in my name. I'm not a hundred percent sure.
 5      Q. Sure. I understood you to say you            5   Ed did the incorporation for me. I ran the gym.
 6   don't know if "he" did them in connection with     6   That is the only other entity that I worked
 7   incorporating Top Knot. I just wanted to know      7   with.
 8   who you meant.                                     8        Q. Okay. How about Bornganics?
 9      A. Oh, I'm sorry. My husband, Edward.           9        A. Bornganic is -- yeah. Bornganic -- I
10   Yeah, Edward. I'm not sure if he did it or he     10   started Baby China Products and then I brought
11   had the attorney incorporate them.                11   in -- Ed introduced me to Ryan Bonifacino, who
12      Q. But as far as you understand, is Top        12   was one of my partners. And he brought in Igor.
13   Knot your company?                                13   Yeah, they changed the name to Bornganic.
14      A. Right. Right.                               14   Bornganic LLC, yeah.
15      Q. Okay. And is that Top Knot, Inc. or         15        Q. Got it.
16   Top Knot USA?                                     16        A. I don't have any involvement in
17      A. You know, I don't even --                   17   Bornganic. I never have. That's what this
18      Q. Or both.                                    18   litigation is about.
19      A. Both were -- I don't even -- honestly,      19        Q. Okay. And how about MadeOf LLC?
20   I don't know. I really -- I don't know. I         20        A. Yeah, that's theirs. I'm litigating
21   don't want to answer -- I'm not sure. I don't     21   with MadeOf and Bornganics now.
22   have that in front of me.                         22        Q. Okay. And how about Macallan Partners
23      Q. Okay. But at least one Top Knot             23   Assets, LLC?
24   entity as you understand it is in your name?      24        A. Macallan Partners Assets? I'm not
25      A. It was -- I'm not sure if it is or it       25   sure if that's the car insurance, the entity.
                         33                                                     35

 1   was or if it's, you know, in my dad's. The         1   Yes. I'm not sure. I'm not sure if it's
 2   whole point of that was to set something up for    2   Assets. Yes, we had -- Ed used to, years ago,
 3   my dad. I'm not sure which Top Knot it is,         3   build cars. He loved cars. And that's where
 4   though. I haven't --                               4   they were insured, in the -- yeah. I think it's
 5       Q. Okay.                                       5   Assets.
 6       A. -- been involved in Top Knot in a           6       Q. Okay. Did you understand that entity
 7   while.                                             7   to be in your name?
 8       Q. Okay. About how long have you not           8       A. I'm sorry?
 9   been involved in Top Knot?                         9       Q. Did you understand Macallan Partners
10       A. Since two thousand and -- I'm trying       10   Assets to be in your name?
11   to think when Top Knot -- let me think. 2018 or   11       A. I believe so, yes. I believe it was
12   '19. I don't -- actually, I don't know. I         12   in my name.
13   don't know when it was changed, so sorry.         13       Q. Okay. In terms of -- let's focus on
14       Q. When you say "changed," what do you        14   Baby China. What was the business?
15   mean?                                             15       A. Baby China -- I started Baby China --
16       A. I mean changed as far as if it was in      16   I started creating products. My children have
17   my name and now it's in my dad's, I'm not sure    17   eczema. So I started mixing at home and playing
18   how that was set up. I don't know. I don't        18   with ingredients and I came up with a
19   know how it was set up. That's --                 19   formulation that helped my children. And I
20       Q. Okay. That's fine.                         20   thought it was a great idea to, you know, create
21          Okay. And so you listed three              21   products, create a brand. And that's basically
22   entities.                                         22   how it got started.
23          Are there other inactive entities          23       Q. Okay. And approximately from when to
24   that are in your name?                            24   when did you work on Baby China?
25       A. Inactive entities in my name. The          25       A. I started working on Baby China in

                         34                                                     36

                                     GRADILLAS COURT REPORTERS
                                            (424) 239-2800
              Case 7:12-cv-06421-KMK Document 263-8 Filed 07/02/21 Page 5 of 6
                                                                                             Dawn Bronson
                                                                                                   3/24/2021

 1   2015. November. October or November of 2015.        1   for -- for everything. Everything that he
 2   By January of two thousand -- late January of       2   needs. I look at everything from names to
 3   2016, Ed had mentioned to me I should give Ryan     3   companies to litigation to -- you know, I just
 4   Bonifacino a call. He's really good with the        4   look at everything. He actually doesn't even
 5   online stuff and maybe we could just, you know,     5   speak to anyone until I look at some
 6   see what he has to say. And before you know it,     6   documenta- -- something, you know.
 7   you know, we went into a partnership and then he    7           And it's more because of a personal
 8   brought in Igor Bekker. So...                       8   reason that I started doing this and got into
 9      Q. And for how long were you involved            9   this. So that's what I do. I do a lot of it.
10   with Baby China?                                   10       Q. Okay. And so what type of work do you
11      A. So 2015/'16. We ended the partnership        11   understand your husband to do for Top Knot?
12   October of 2016.                                   12       A. I'm not even sure what he does for Top
13      Q. Okay. And how -- did your husband            13   Knot.
14   have a role in Baby China?                         14       Q. Okay. And is that true for both Top
15      A. No, he didn't have any role -- I mean,       15   Knot, Inc. and Top Knot USA, that you're not
16   he helped me. You know, Ed was going to help me    16   sure what he does for either?
17   as far as create -- not create the whole brand,    17       A. Yeah. Well, the real estate, we both
18   but he would give me advice. He looked over all    18   thought it was a great idea to do that and we
19   the documents that went between, you know,         19   started -- we got into that 2017 in the
20   myself and my partners. And he knew Ryan. So       20   Caribbean. We were looking at the real estate.
21   he actually called the manufacturers. He, you      21   And that's how that whole thing got started, the
22   know -- he's very good at that stuff, making       22   real estate. Ed wanted to do something
23   deals with the manufacturers and trying to do      23   different. We needed to make a living and
24   that.                                              24   figure things out and that's how it started. So
25             UNIDENTIFIED SPEAKER: Love you.          25   which company is used for what, I don't know.

                         37                                                      39

 1              THE WITNESS: Love you. Be                1        Q. Okay. What is V2IP's business?
 2        careful. Close the door.                       2        A. V2IP now? I don't think V2IP is doing
 3       A. My son. New driver. I get very               3   anything now.
 4   nervous when he leaves the house.                   4        Q. Okay. When did V2IP stop doing
 5       Q. Okay. And just circling back to --           5   anything?
 6   actually, never mind. We'll get to that later.      6        A. I would say it was -- we had the
 7          So with respect to Top Knot, Inc.,           7   account open. 2016 or '17 was the last time.
 8   what business did Top Knot, Inc. conduct?           8   I'd have to double-check the record, but it's
 9       A. Top Knot, Inc., I'm not even sure what       9   been a while. A few years.
10   -- one was real estate and one was bonds. I        10        Q. Since V2IP did anything?
11   don't know which -- which is which, though.        11        A. Yeah, I believe so. It's probably --
12       Q. One was real estate and one was bonds,      12   it's a few years, yes.
13   did you say?                                       13        Q. Okay. What was the nature of V2IP's
14       A. Yes. Something -- I think. I'm not a        14   business when it was doing things?
15   hundred percent sure.                              15        A. Originally V2IP was a company, it was
16       Q. Okay.                                       16   my company, Voice2IP, back in 2001 or '2 it was
17       A. I'm not involved with Top Knot, so,         17   incorporated. I don't remember. And then we
18   you know, Ed does the work and I'm not involved    18   changed the name to V2IP either in '15 or '16.
19   with the daily. I do my thing now. I'm up          19   I'm not a hundred percent sure. I don't have
20   here; he's down there. We have two separate        20   the incorporation papers in front of me. And
21   offices.                                           21   that's when I was involved with -- it was part
22       Q. Got it.                                     22   of 2016. It wasn't all of 2016. And that's
23          When you say you do your thing, what        23   when I helped, you know -- I did the trading
24   is your thing?                                     24   for -- out of Scottsdale for V2IP.
25       A. I do all -- I do all the research           25        Q. And so was V2IP essentially a business

                         38                                                      40

                                     GRADILLAS COURT REPORTERS
                                            (424) 239-2800
              Case 7:12-cv-06421-KMK Document 263-8 Filed 07/02/21 Page 6 of 6
                                                                                            Dawn Bronson
                                                                                                  3/24/2021

 1   I don't even remember the deals. If I -- if I      1   their, you know, friends or connections, and
 2   saw them, it would maybe -- maybe I'd remember,    2   that's how the whole project got started, which
 3   but I don't even remember. This was 2016.          3   was very exciting.
 4      Q. Did you -- have you ever placed a            4       Q. Got it.
 5   securities transaction -- have you ever made a     5           Who were your friends that owned a
 6   securities transaction on behalf of your           6   house there?
 7   husband?                                           7       A. Who were my friends that owned a house
 8      A. Have I ever made it on behalf of my          8   there?
 9   husband?                                           9       Q. Yes.
10      Q. Yes.                                        10       A. They -- you know, I really don't want
11      A. I don't know if it would be on behalf       11   to involve people in things that they don't need
12   of my husband. I -- I think I called Scottsdale   12   to be. You know, I mean, everyone has -- you
13   twice and, you know, at the time, it was me and   13   know, this whole thing has caused problems over
14   Adam in the office.                               14   the past few years. I'm not sure.
15      Q. Okay. Has your husband ever asked you       15               THE WITNESS: Paul, do I -- I
16   to execute a stock transaction for him?           16        respect their privacy. And Paul?
17      A. No, not that I -- not that I recall,        17               MR. RACHMUTH: Yeah, I don't know
18   no.                                               18        that you need to -- they have celebrity
19      Q. Okay. How did -- and, I'm sorry,            19        friends that they don't want to be brought
20   what's Adam's last name?                          20        into the press. So let's leave the names
21      A. Didia. It's D-I-D-I-A.                      21        out of it if we can. The fact that they
22      Q. Is he still employed by any of your         22        had a friend down there that showed them an
23   entities?                                         23        island, I don't think you need the names of
24      A. No. We don't talk to Adam. We               24        their friends down there.
25   haven't spoken to Adam. It's over a year.         25               MS. KING: I'm sorry, I missed the

                         45                                                     47

 1       Q. Okay. Approximately how much were you       1       last part of what you said.
 2   placing securities transactions for?               2             MR. RACHMUTH: You already know
 3       A. Oh, I don't recall.                         3       that they went down to the Caymans and
 4       Q. Okay. And since 2016, have you placed       4       attempted to do business. You don't need
 5   any securities trades?                             5       the names of the friends that introduced
 6       A. Since 2016? No, I have not.                 6       them there.
 7       Q. Have you asked anyone to place a            7             THE WITNESS: It was Turks and
 8   securities trade for you?                          8       Caicos.
 9       A. No. For me? No.                             9             MS. KING: Thank you. I was going
10       Q. Have you asked anyone to place a           10       to ask --
11   securities trades for any entity?                 11             MR. RACHMUTH: Thank you.
12       A. No, none. We haven't -- that was the       12             MS. KING: I was going to ask you
13   end of it, I would say, 2016. That was -- I       13       for the clarification.
14   have to think about the timing. 2016, November.   14             MR. RACHMUTH: Thank you. I get
15   I'm trying to think of the bankruptcy. By '17     15       my islands confused.
16   we were already, you know, looking to do          16             MS. KING: I'm not going to get
17   something else. It wasn't until July of 2017      17       into a debate as to the relevance of the
18   that we had the Turks and Caicos and fell in      18       question.
19   love with that. We thought it was beautiful and   19   BY MS. KING:
20   saw an opportunity. And we had never done         20       Q. Can you give me the -- for now, can
21   anything like that. And I kind of pushed Ed. I    21   you just give me the last initial of the male
22   said, "I think this could be a good -- a good     22   friend's name?
23   thing for us," you know. And he loves             23       A. The last initial?
24   structuring things. And we had friends who        24       Q. The last -- I'm sorry, let me clarify.
25   owned a house there and they introduced us to     25   Let me -- is one of the friends a man?
                         46                                                     48

                                    GRADILLAS COURT REPORTERS
                                           (424) 239-2800
